DETAILED ACTION
The present application is related to international application no. PCT/US2019/024002.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-7) in the reply filed on February 10, 2022 is acknowledged.
Claims 8-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 10, 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-7 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially higher” in Claim 1 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for 
The Examiner suggests the following amendment to Claim 1:
1. A hydraulic fracturing fluid, comprising: 
an aqueous solution; 
5a proppant; 
a polymeric viscosifier; and 
a plurality of hydrogel nanoparticles encapsulating a viscosifier-degrading enzyme therein , wherein the concentration of the viscosifier-degrading enzyme is about 10000 ppm within the hydrogel nanoparticle, and wherein the final concentration of the viscosifier-degrading enzyme within the fracturing fluid is less than 1000 ppm. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Burakowska-Meise et al. (WO 2016/173973 A1).
Claim 1. A hydraulic fracturing fluid, comprising: 
an aqueous solution; 
5a proppant; 
a polymeric viscosifier; and 
a plurality of hydrogel nanoparticles encapsulating a viscosifier-degrading enzyme therein at a concentration substantially higher than a final concentration in the fracturing fluid (See rejection under 35 U.S.C. § 112(b), above).
Burakowska-Meise discloses a method of hydraulic fracturing (Abstract; p. 1 lines 13-26), wherein the method comprises: preparing a fracturing fluid which contains at least: (A) an aqueous base fluid, (B) a proppant, (C) a viscosifier, such as viscosifying polymers, and (D) microcapsule shell as a protective coating for an enzyme encapsulated therein (p. 16 lines 12-40; p. 17 line 1 – p. 20 line 21); and injecting the fracturing fluid into the subterranean formation to initiate or extend fractures in the formation (p. 21 line 22 – p. 22 line 12).  Burakowska-Meise further discloses wherein the polymer thickener may include a guar gum or its derivatives, or a cross-linked guar gum (p. 17 line 37 – p. 19 line 37); wherein the microcapsules are obtained by inverse emulsion polymerization, in which the aqueous dispersed phase is mixed with the continuous hydrophobic phase and the reinforcing colloid (water-in-oil emulsion), resulting in a surface interaction between hydrophobic and hydrophilic phases, thereby forming a hydrogel sheath around the enzyme (p. 8 line 35 - p. 9 line 14; p. 14 lines 20-34).  Burakowska-Meise discloses that the microcapsules comprising the enzyme exhibit a delayed release of the enzyme, wherein the enzyme can hydrolyze the cross-linked gelled fluid effectively thereafter up to a complete break (p. 23 lines 1-11 ).
Although Burakowska-Meise discloses that the size of the microcapsules ranges from 0.5 µm to 20 µm, Burakowska-Meise also discloses that the size of the capsules can be a definable value depending on the stirring speed of the dispersed phase of the continuous phase, the concentration, and molecular weight polymer, the viscosity of the continuous phase; wherein, the higher the speed of mixing, the smaller the size of the capsules (p. 3 lines 12-14; p. 13 lines 20-40).  Moreover, Claim 1 does not define a range of the “nanoparticles” as instantly claimed.  Therefore, it would have been obvious to In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim 2. Burakowska-Meise discloses The hydraulic fracturing fluid of claim 1.  Regarding the limitation: wherein the concentration of the viscosifier-degrading enzyme is about 10000 ppm within the hydrogel nanoparticle, Burakowska-Meise discloses that the encapsulated enzyme is pectinase, cellulase, hemicellulase, etc. (p. 6 lines 1-14), wherein the encapsulated contents is present at more than 95 wt.% (p. 3 lines 3-5).  It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the initial concentration of the enzyme in Burakowska-Meise to the range as claimed, because it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim 153. Burakowska-Meise discloses The hydraulic fracturing fluid of claim 1.  Regarding the limitation: wherein the final concentration of the viscosifier-degrading enzyme within the fracturing fluid is about 0.1 ppm to about 1000 ppm, Burakowska-Meise discloses that the microcapsules with the enzyme encapsulated therein help to reduce the viscosity of the polymer thickener, which are designed to delay the migration of the enzyme into the fracturing fluid, thereby preventing its premature deliquation; wherein during the time from 20 to 360 minutes, 20-100% of the enzyme present in the microcapsule is released in order to process the fracturing fluid (p. 20 lines 1-4; p. 22 lines 19-33; p. 23 lines 1-9).  It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the final concentration of the enzyme in Burakowska-Meise to the range as claimed, because it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim 4. Burakowska-Meise discloses The hydraulic fracturing fluid of claim 1.  Regarding the limitation: wherein the final concentration 20is about 0.2 ppm, Burakowska-Meise discloses that the microcapsules with the enzyme encapsulated therein help to reduce the viscosity of the polymer thickener, which are designed to delay the migration of the enzyme into the fracturing fluid, thereby preventing its premature deliquation; wherein during the time from 20 to 360 minutes, 20-100% of the enzyme present in the microcapsule is released in order to process the fracturing fluid (p. 20 lines 1-4; p. 22 lines 19-33; p. 23 lines 1-9).  It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the final concentration of the enzyme in Burakowska-Meise to the range as claimed, because it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim 5. Burakowska-Meise discloses The hydraulic fracturing fluid of claim 1, wherein the enzyme is GBW-30C or pectinase (p. 6 lines 1-14).  
Claim 6. Burakowska-Meise discloses The hydraulic fracturing fluid of claim 1, wherein the polymeric viscosifier is a guar polymer or a crosslinked guar gel (p.17 line 37 - p.19 line 37).  
Claim 57. Burakowska-Meise discloses The hydraulic fracturing fluid of claim 1, wherein the aqueous solution is field brine (p. 17, lines 1-20).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Kremer et al. (US 2015/0267105).
Kremer discloses viscosified fluids and/or crosslinked gels comprising viscosity breakers (e.g. breaker additives) to reduce the viscosity or “break” the viscosity of the gel, wherein the breaker may include enzymes ([0021]), such as pectinase ([0022]; [0040]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Crystal J. Lee whose telephone number is (571)272-6242. The examiner can normally be reached M-F from 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CRYSTAL J. LEE/Primary Examiner, Art Unit 3674